Judgment, Supreme Court, New York County (Robert Straus, J.), rendered February 17, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). During a lawful vehicular stop, an officer observed in plain view a large quantity of small plastic bags that the officer recognized, from his experience and training, to be narcotics paraphernalia. Based on these observations, there was probable cause to believe that the vehicle contained narcotics, thereby justifying a search *281under the automobile exception to the warrant requirement that resulted in the recovery of a handgun (see People v Yancy, 86 NY2d 239, 245-246 [1995]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Gonzalez, JJ.